Exhibit [Execution] RATIFICATION AND AMENDMENT AGREEMENT This RATIFICATION AND AMENDMENT AGREEMENT (the “Ratification Agreement”) dated as of January 23, 2009, is by and among Wachovia Capital Finance Corporation (Central), in its capacity as agent acting for and on behalf of the parties to the Loan Agreement (as hereinafter defined) as lenders (in such capacity, “Agent”), the parties to the Loan Agreement as lenders (each individually a “Lender” and collectively, “Lenders”), Hartmarx Corporation, a
